Citation Nr: 0006783	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  93-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected postoperative residuals of fracture of the right 
tibia and fibula.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from October 1971 to 
November 1975.  The record shows that his decorations 
included the Combat Action Ribbon.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an August 1991 decision of the RO, 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for PTSD and denied his claim for an increased 
rating for the service-connected postoperative residuals of 
fracture of the right tibia and fibula.

In November 1994, the Board remanded the case for further 
development.  However, the RO was unable to contact the 
veteran and the veteran has not contacted VA to provide 
information as to his whereabouts.


FINDINGS OF FACT

1.  The RO has complied with the Board's prior remand 
instructions to the fullest extent possible.

2.  There is no current evidence of record demonstrating that 
the veteran's service-connected postoperative residuals of 
fracture of the right tibia and fibula are manifested by 
ankylosis, recurrent subluxation or lateral instability, 
semilunar cartilage, flexion limited to 45 degrees or more, 
extension limited to 10 degrees or more, functional loss due 
to pain or weakness, or malunion or nonunion of the tibia and 
fibula. 

3.  In a May 1990 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, finding that it was not incurred 
in or aggravated by service.

4.  New evidence that has been associated with the claims 
file since the Board's May 1990 decision, including 
additional service medical records, is relevant and probative 
of the issue under consideration and is so significant that 
it must be considered to fairly decide the merits of the 
claim.

5.  Inasmuch as the record appears to reflect that the 
veteran has alleged experiencing at least one in-service 
stressful experience, and includes diagnoses of PTSD 
associated with military service, the veteran's claim for 
service connection for PTSD is plausible.

6.  There is no clinically supported diagnosis of PTSD of 
record, or nexus between any current psychiatric symptoms and 
a specific stressor; as the veteran's whereabouts are 
currently unknown, further development on this question is 
not possible.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected postoperative residuals of fracture 
of the right tibia and fibula have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (1999).

2.  The Board's May 1990 decision denying the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is final.  38 U.S.C.A. §§ 7013, 7104(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

3.  New and material evidence has been presented, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(1999).

4.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I..Compliance with the Board's Prior Remand

As noted above, in November 1994, the Board remanded both 
issues on appeal to the RO for further development.  The 
Board requested that the RO contact the veteran for 
additional information to enable it to procure the veteran's 
outstanding service medical records; obtain and associate 
with the record outstanding VA treatment and hospitalization 
records from VA and other facilities; and having the veteran 
undergo psychiatric and orthopedic examinations.  As alluded 
to in the remand, the psychiatric examination was needed to 
ascertain whether the veteran's diagnosis of PTSD was, in 
fact, valid (to include whether a specific stressor supported 
the diagnosis).  The orthopedic examiner was needed, in part, 
because the veteran's right leg had not been examination for 
many years for disability evaluation purposes.

The record reflects that the RO attempted, on numerous 
occasions, to contact the veteran to facilitate the 
development requested in the Board's remand.  The RO's 
actions in this regard included mailing of letters to his 
last known address, the Department of Corrections, and the 
Los Angeles County Jail.  The RO also contacted the Office of 
the State Registrar of Vital Statistics to determine whether 
the veteran had passed away; however, that office responded 
to the there was no such record relating to the veteran.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  The Court also held that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  

However, in Hyson, 5 Vet. App.  262, 265 (1993), the Court 
held that it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find him.  See also Wood, 1 Vet. App. 190 (1991).  

On remand, the RO was able to obtain outstanding VA treatment 
records and additional service medical records without the 
veteran's assistance.  As regards the remaining development, 
to include the procurement of outstanding non-VA medical 
records, and having the veteran undergo the requested 
psychiatric and orthopedic examination, the Board was unable 
to complete such development because the veteran did not 
respond to any of its letters and his whereabouts are 
presently unknown.  Accordingly, the Board finds that the RO 
made all reasonable efforts, although unsuccessfully, to 
contact the veteran in order to assist him in the development 
of the record, and that the Board's remand has been complied 
with to the fullest extent possible.  As there is no further 
duty to assist the veteran in developing the evidence 
pertinent to his claims, review of the issues on appeal will 
be accomplished on the basis of the current record.

II.  Compensable Rating for Service-Connected 
Postoperative Residuals of Fracture of the Right Tibia 
and Fibula

Initially, the Board determines that the veteran's claim for 
a compensable rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A claim that a service-connected condition 
has become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1.; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's service medical records show that, on discharge 
examination in November 1975, the veteran was reported to 
have a healed fracture of the right tibia and fibula.

On VA examination in March 1982, the veteran was diagnosed, 
in part, with old, healed fractures of the right tibia and 
fibula.

In August 1987, a VA outpatient treatment record reported 
that the veteran had a normal right knee with no effusion and 
no erythema.  He was diagnosed with status post-right ankle 
sprain.

During a hearing at the RO in March 1992, the veteran 
reported that his right leg would swell up every now and 
then.

In May 1993, VA medical center records indicated that the 
veteran reported that he had severe pain in his left knee and 
that this prevented him from bearing any weight on the left 
lower extremity.  He was diagnosed with tibial plateau 
fracture.  There was no report of complaint, treatment or 
diagnosis relating to his service-connected postoperative 
residuals of fracture of the right tibia and fibula.

The veteran's service-connected postoperative residuals of 
fracture of the right tibia and fibula are currently rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Under that diagnostic code, malunion 
of the tibia and fibula, with slight knee or ankle 
disability, warrants a 10 percent evaluation.  Malunion of 
the tibia and fibula, with moderate knee or ankle disability, 
warrants a 20 percent evaluation.  Malunion of the tibia and 
fibula, with marked knee or ankle disability, warrants a 30 
percent evaluation.  Nonunion of the tibia and fibula, with 
loose motion requiring brace, warrants a 40 percent 
evaluation.  

The medical evidence of record demonstrates that the veteran 
has a healed fracture of the tibia and fibula.  There is no 
report of malunion or nonunion of the tibia and fibula.  
Applying the relevant rating criteria to the evidence of 
record, the Board finds that there is no basis for the 
assignment of a compensable rating for the service-connected 
postoperative residuals of fracture of the right tibia and 
fibula under Diagnostic Code 5262.  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance, such as this, in which the 
rating schedule does not provide such an evaluation and the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Board also finds that no other potentially applicable 
diagnostic code provides a basis for a compensable evaluation 
for the veteran's service-connected postoperative residuals 
of fracture of the right tibia and fibula.  Even considering 
conceivable functional loss due to pain or weakness, there is 
no evidence that veteran has, or has right knee disability 
comparable to, ankylosis, recurrent subluxation or lateral 
instability, semilunar cartilage, flexion limited to 45 
degrees or more, or extension limited to 10 degrees or more 
so as to warrant assignment of a compensable evaluation under 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260 and 5261, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).

For the foregoing reasons, the Board finds that a compensable 
evaluation for the service-connected postoperative residuals 
of fracture of the right tibia and fibula is not warranted 
under any of the aforementioned diagnostic codes.

There also is no showing that the veteran's postoperative 
residuals of fracture of the right tibia and fibula reflect 
so exceptional or unusual a disability picture as to warrant 
the assignment of an increased evaluation on an extra-
schedular basis.  The veteran's problems relating to the 
service-connected disability are not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  Thus, in the absence of evidence of such factors 
as those noted above, a compensable rating on an 
extraschedular basis is not warranted and the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Service Connection for PTSD

A. Whether New and Material Evidence Has Been Presented
to Reopen the Claim

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  

The Board initially denied service connection for an acquired 
psychiatric disorder, to include PTSD, in a May 1990 
decision.  At that time, the pertinent evidence before the 
Board included the veteran's service medical records; the 
report of a December 1977 VA examination; private medical 
records from the California Department of Corrections, 
reflecting treatment in January 1979; a March 1979 private 
medical record from Dieter Poiser, Ph.D.; the report of a 
March 1982 VA examination; VA treatment records, reflecting 
treatment from May 1981 to April 1988; and lay statements by 
the veteran.

The service medical records show that, on discharge 
examination in November 1975, the veteran was reported to be 
psychiatrically normal.

In October 1982, a VA outpatient treatment record diagnosed 
the veteran with psychosis with depression and delayed, 
chronic PTSD.

The Board, in the May 1990 decision, determined that the 
veteran's diagnosis of PTSD had not been supported by the 
clinical findings throughout the record and found that an 
acquired psychiatric disorder, to include PTSD, had not been 
incurred in or aggravated by service.

Following an attempt to reopen the claim, in August 1991, the 
RO determined that new and material evidence to reopen the 
veteran's claim for service connection for PTSD had not been 
submitted.  The veteran subsequently timely perfected an 
appeal.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  Thus, the 
Board notes that the May 1990 Board decision, which denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is final.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108. 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis, or, 
in this case, since the Board's May 1990 decision.  Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  

The evidence associated with the claims file since the May 
1990 Board decision consists of additional service medical 
records; VA treatment records, reflecting treatment from 
February 1982 to December 1994; testimony from a March 1992 
personal hearing at the RO; and lay statements by the 
veteran.

Specifically, received in May 1995 were additional service 
medical records, which included the veteran's August 1971 
entrance examination.  The veteran was reported to be 
psychiatrically normal.

Also, on VAMC records, reflecting treatment from August 1991 
to September 1991, the veteran was reported to have had six 
tours of Vietnam in service that resulted in PTSD.  He was 
reported to have recurrent flashbacks and nightmares from the 
Vietnam era.  The veteran was diagnosed, in part, with PTSD.

In addition, on VAMC records, reflecting treatment from 
September 1994 to October 1994, the veteran was reported to 
have spent 35 months in Vietnam and to have experienced 
flashbacks and to have indicated that he experienced 
flashbacks and nightmares secondary to PTSD.  The veteran was 
diagnosed, in part, with PTSD.

This evidence is "new" because it was not physically of 
record when the Board denied his claim in May 1990 and it was 
not otherwise cumulative or redundant of the evidence that 
was on file at the time of that decision.  Furthermore, the 
Board finds that some of this new evidence, particularly the 
newly submitted service medical records, is relevant and 
probative and is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  That is, it 
is "material."  See 38 C.F.R. § 3.156(a), (c); Hodge, supra.  
Thus, since new and material evidence has been submitted, the 
veteran's claim for service connection for PTSD is reopened 
and must be considered on a de novo basis.  

Having reopened the veteran's claim for service connection 
for PTSD, the Board must next determine whether the claim is 
well grounded; and, if so, whether the record, as a whole, 
presents a basis for allowance of the claim.  See Elkins, 12 
Vet. App. at 218-19.

The veteran claims, in essence, that he currently has PTSD 
due to disease or injury incurred in or aggravated by 
service.  He also claims that he was a part of a fighter 
squadron in service.  As alluded to in the prior remand, the 
veteran has been vague in alleging specific stressful 
experience(s) in service.  However, close review of his  
statements reveals a suggestion that he was subject to mortar 
and rocket attacks in service.

The service medical records show that, on entrance 
examination, in August 1971, and on discharge examination, in 
November 1975, the veteran was reported to be psychiatrically 
normal.

The veteran's DD Form 214 shows that he received the Combat 
Action Ribbon.  It also shows that his related civilian 
occupation was as a chef or cook.

On VA examination in December 1977, the veteran was reported 
to be psychiatrically normal.

In January 1979, private medical records from the California 
Department of Corrections reported that the veteran admitted 
to hearing explosions and voices telling him that he was 
going to be taken back to Vietnam.  The veteran was reported 
to indicate that he had experienced a rocket attack in 
service.

On VA examination in March 1982, the veteran was diagnosed, 
in part, with paranoid type schizophrenia, in partial 
remission, and history of drug addiction.

As noted above, VAMC records, reflecting treatment from 
August 1991 to September 1991, indicated that the veteran 
reported having had six tours of Vietnam in service which 
resulted in PTSD.  He was reported to have recurrent 
flashbacks and nightmares from the Vietnam era.  The veteran 
was diagnosed with alcohol dependence, paranoid type 
schizophrenia and PTSD.

Also, VAMC records, reflecting treatment from September 1994 
to October 1994, indicate that the veteran spent 35 months in 
Vietnam and to have experienced flashbacks and that he 
reported experiencing flashbacks and nightmares secondary to 
PTSD.  The veteran was diagnosed with alcohol and cocaine 
dependence and PTSD.

During his hearing at the RO in March 1992, the veteran 
reported that he had heard voices and had had flashbacks.

Because there are diagnosis of PTSD of record, some of which 
appear to be associated with the veteran's military service, 
and the veteran appears to have alleged experiencing at least 
one specific stressor (mortar and rocket attacks) during 
service, the Board determines that the claim is, at least, 
plausible, and hence, well grounded.  See 38 U.S.C.A. § 
5107(a); Patton v. West, 12 Vet. App. 272, 276-277 (1999).

That notwithstanding, the claim must be denied on the merits.  
While VA treatment records have included references to PTSD, 
there is no clinically supported diagnosis of PTSD of record.  
The outpatient treatment records do not include any 
indication of the specific stressor underlying the diagnosis, 
or that the other diagnostic criteria adopted by VA (set 
forth in the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders) have been met.  See 38 C.F.R. § 4.125.  
Significantly, the report of the single full psychiatric 
examination of record (conducted in March 1982) does not 
include a diagnosis of PTSD; instead, the examiner diagnosed 
paranoid type schizophrenia, in partial remission, and 
history of drug addiction.  Furthermore, because the records 
reflecting diagnoses of PTSD do not include reference to a 
specific stressor underlying the diagnosis of PTSD, the 
record also includes no medical evidence of a nexus, or link, 
between the specific stressor underlying the diagnosis and 
the veteran's symptoms.  Although some VA reports indicate 
the veteran has experienced flashbacks and nightmares, these 
symptoms have not been linked to a specific stressor 
(sufficient to cause PTSD); hence, this requirement of 
38 C.F.R. § 3.304(f), pursuant to which service connection 
for PTSD must be established, has not been met.  

The Board emphasizes that the above-referenced deficiencies 
in the record, in part, prompted the Board's 1994 remand of 
this matter.  As explained above, however, some of the needed 
additional development, including having the veteran undergo 
comprehensive psychiatric examination could not be 
accomplished because the veteran's whereabouts were, and 
still are, unknown.  Under these circumstances, another 
remand of this matter is not warranted.

Because of the denial of this claim for the reasons set forth 
above, the Board need not address whether the veteran engaged 
in combat with the enemy, or whether the occurrence of the 
single in-service stressful experience surmised from the 
record is established.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In reaching the determination to deny the claim, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). 


ORDER

A compensable disability evaluation for the veteran's 
service-connected postoperative residuals of fracture of the 
right tibia and fibula is denied.

The petition to reopen the claim for service connection for 
PTSD is granted.

As evidence of a well-grounded claim for service connection 
for PTSD has been submitted, the appeal is allowed to this 
extent.







The claim for service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

